DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3. Claims 2-4, which are dependent on claim 1, refer to polyolefin, filler, cyclodextrin, components (A), (B), (C), but do not have prepositions “the” or “said” in front of them. Therefore, it is not clear if said components cited in claims 2-4 are the same as those of claim 1 or different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.  Claims 1-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Frank et al (US 6,851,462).

5. Frank et al discloses a composition comprising:
A) 100 pbw of a rubber containing olefinic unsaturation, specifically ethylene-propylene copolymers (col. 2, lines 13-15, 27-29, also as to instant claim 4);
B) 1.5-50 phr of a cyclodextrin (Abstract, col. 1, lines 50-62), specifically β-cyclodextrin (col. 3, lines 41-43); and
C) 10-250 phr of fillers such as silica (col. 8, lines 37-41).

6. All ranges in the composition of Frank et al are overlapping with the corresponding ranges of those claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Frank et al, so to produce the final composition having a desired combination of properties, depending on the specific end-use of the composition. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

8. As to instant claims 10-11, the composition is used for making molded articles such as tire, sidewall (col. 10, lines 60-col. 11, line 30).

9. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Frank et al (US 6,851,462) in view of Gallizia et al (US 4,123,496). 

10. The discussion with respect to Frank et al (US 6,851,462) set forth in paragraphs 4-8 above, is incorporated here by reference.

11. Though Frank et al recites the composition being used for making molded articles such as tires, Frank et al does not explicitly recite a process for making said tires being injection molding.

Gallizia et al discloses a process for making tires comprising injection molding of a plastic or elastomeric composition (Abstract).

13. Since tires are taught in the art as being produced by injection molding of a plastic or elastomeric compositions, as taught by Gallizia et al, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Gallizia et al and Frank et al, and to subject the composition of Frank et al to injection molding, so to produce the tires of Frank et al, as taught by Gallizia et al, as well, since tires are produced by injection molding and it would have been obvious to choose and use such method to form the tires of Frank et al as well.

14.  Claims 1-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al (US 2016/0137824) in view of Wood (US 2012/0071592).

15. Kohler et al discloses a composition comprising:
A) 30-60%wt of a soft polyolefin including propylene copolymers ([0007]-[0009], as to instant claim 4);
B) 5-30%wt of a glass fiber filler ([0010], as to instant claim 7);
C) 0-5%wt of a compatibilizer, specifically propylene grafted with maleic anhydride ([0034], [0035], [0039], as to instant claims 8-9);
D) 10-40%wt of polypropylene (Abstract, as to instant claim 4) and
F) less than 10%wt of additives ([0063]).



17. Though Kohler et al discloses the composition comprising further additives, Kohler et al does not specify said additives being cyclodextrin, such as β-cyclodextrin.

18. However, Wood discloses a composition and an injection molded article ([0040]) comprising:
A) a thermoplastic polymer including a polyolefin, specifically polypropylene (claims 17-18);
B) 100-150,000 ppm (0.01-15%wt), or 100-80,000 ppm (0.01-8%wt) of cyclodextrin, specifically β-cyclodextrin, including methylated (claims 1, 2, 6, [0055], as to instant claims 1-4, 5),
Wherein Wood explicitly teaches that the presence of cyclodextrin in the polymer materials prevents absorption, generation, formation of undesirable organics from the polymer material ([0026]).

Kohler et al and Wood  are related to polypropylene-based compositions for making injection molded articles, and thereby belong to the same field of endeavor, wherein Wood explicitly teaches the polyolefin/polypropylene composition further comprising a cyclodextrin, so that the presence of cyclodextrin in the polymer materials prevents absorption, generation, formation of undesirable organics from the polymer material, therefore, it would have been obvious to a one of ordinary skill ion the art to combine the teachings of Wood and Kohler et al, and to include at least partially, or obvious to try to include, at least partially, cyclodextrin as the additive component F) in the composition of Kohler et al, so to ensure the presence of cyclodextrin in the polymer composition of Kohler et al prevents absorption, generation, formation of undesirable organics from the polymer material as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
20. All ranges in the composition of Kohler et al in view of Wood are overlapping with the corresponding ranges of those claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific relative amounts of the components A)-F) and further the specific types of used polyolefin and fillers in the composition of Kohler et al in view of Wood , so to produce the final composition having a desired combination of properties, depending on the specific end-use of the composition. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

21.  Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al (US 2016/0137824) in view of Wood (US 2012/0071592) and Ka et al (US 2007/0191530).

22. The discussion with respect to Kohler et al (US 2016/0137824) in view of Wood (US 2012/0071592), set forth in paragraphs 14-20 above, is incorporated here by reference.

23. Though Kohler et al  in view of Wood do not teach the polyolefin composition for making automotive material further comprising talc,
Ka et al discloses a polypropylene composition used for produce automotive components, the composition comprises:

6-30%wt talc, 
3-15%wt of glass bubbles and
0.5-7%wt of maleic-anhydride modified polypropylene (Abstract).

24. Since Ka et al and Kohler et al  in view of Wood  are related to polypropylene compositions comprising polypropylene, maleic anhydride-modified polypropylene and further filler, used for making automotive parts, and thereby belong to the same field of endeavor, wherein Ka et al specifies said used filler being talc, therefore, based on the combined teachings of Ka et al and Kohler et al  in view of Wood, it would have been obvious to a one of ordinary skill in the art to choose and use, at least partially, talc as a filler in the composition of Kohler et al  in view of Wood, since talc is taught in the art as being used in such compositions and it would have been obvious to a one of ordinary skill in the art to choose the material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

25.     Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,557,028 in view of Wood (US 2012/0071592) and Ka et al (US 2007/0191530).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

26.  US patent 10,557,028 claims a polyolefin composition comprising: 
(A) from 97.0 to 45.0 wt% of a propylene-1-hexene random copolymer, 
(B) from 2.0 to 50.0 wt% of fibers, such as glass fibers, and 
(Q) from 0.3 wt% to 5.0 wt% of a compatibilizer, 
the sum (A) + (B) + (Q) being 100, wherein the fibers are glass fibers, 
the compatibilizer (Q) is a propylene polymer grafted with maleic anhydride with grafting level from 0.3 to 1.5 wt%.  
Further claimed are an automotive component comprising the composition and a process for making an article comprising injection molding of the composition.


1)  Wood discloses a composition and an injection molded article ([0040]) comprising:
   A) a thermoplastic polymer including a polyolefin, specifically polypropylene (claims
       17-18);
   B) 100-150,000 ppm (0.01-15%wt), or 100-80,000 ppm (0.01-8%wt) of cyclodextrin, specifically β-cyclodextrin, including methylated (claims 1, 2, 6, [0055], as to instant claims 1-4, 5),
Wherein Wood explicitly teaches that the presence of cyclodextrin in the polymer materials prevents absorption, generation, formation of undesirable organics from the polymer material ([0026]).

2) Ka et al discloses a polypropylene composition used for produce automotive components, the composition comprises:
50-80%wt of polypropylene;
6-30%wt talc, 
3-15%wt of glass bubbles and
0.5-7%wt of maleic-anhydride modified polypropylene (Abstract).

28. Since US 10,557,028, Ka et al and Wood  are related to polypropylene-based compositions for making injection molded articles, and thereby belong to the same field of endeavor, wherein Wood explicitly teaches the polyolefin/polypropylene composition further comprising a cyclodextrin, so that the presence of cyclodextrin in the polymer Ka et al discloses such compositions comprising talc, therefore, it would have been obvious to a one of ordinary skill ion the art to combine the teachings of Wood, Ka et al  and US 10,557,028, and to include at least partially, cyclodextrin and talc in the composition of US 10,557,028, so to ensure the presence of cyclodextrin in the polymer composition of US 10,557,028  prevents absorption, generation, formation of undesirable organics from the polymer material as well, and further include, at least partially, talc as the filler, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
Therefore, the limitations claimed in instant invention are obvious variants of the limitations claimed in US 10,557,028 in view of Wood and Ka et al.

 29.    Claims 1-12 are directed to an invention not patentably distinct from claims 1-14 of U.S. Patent No. 10,557,028 in view of Wood (US 2012/0071592) and Ka et al (US 2007/0191530).
Specifically, see the discussion in paragraphs 25-28 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 10,557,028, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

30.  Claims 1-12 are rejected under 35 U.S.C. 103(a) as being obvious over U.S. Patent No. 10,557,028 in view of Wood (US 2012/0071592) and Ka et al (US 2007/0191530).
Specifically, see the discussion set forth in paragraphs 25-28 above.
       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,492,947 and US 2008/0197528 are related to cyclodextrin-containing polyolefin compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764